      Case 1:20-cv-10575-LTS-SLC Document 236 Filed 09/09/21 Page 1 of 1


                                                          The parties' letter-motion     requesting
                                                                               Direct Dial:          an extension of
                                                                                             214-651-5849
                                                          the deadline to submitDirecttheir
                                                                                       Fax: proposed  ESI
                                                                                             214-200-0847
                                                          Preservation Protocol (the "ESI Protocol") (ECF No.
                                                                         tiffany.cooke@haynesboone.com
September 8, 2021
                                                          235) is GRANTED. The parties shall submit the ESI
                                                          Protocol by Friday, September 10, 2021.
VIA ECF AND EMAIL
Magistrate Sarah L. Cave
United States District Court                              The Clerk of Court is respectfully directed to close
Southern District of New York                             ECF No. 235.
500 Pearl Street, Room 1670
New York, NY 10007                                        SO ORDERED 9/9/2021
Cave_NYSDChambers@nysd.uscourts.gov

Re:    JLM Couture, Inc. v. Hayley Paige Gutman
       20-cv-10575-LTS-SLC

Dear Judge Cave:

        Counsel for Plaintiff JLM Couture, Inc. (“JLM”) and Joseph Murphy (“Mr. Murphy”) and
Defendants Hayley Paige Gutman (“Hayley”) and Conrad Louis Clevlen (“Conrad”) (collectively,
“Parties”) in the above-referenced action jointly submit this letter-motion pursuant to Rule I.A of
Your Honor’s Individual Rules to request an extension to file the Protocols for the Preservation of
Certain ESI (“ESI Preservation Protocols”) that are currently due on September 8, 2021, to
September 10, 2021.

        The Parties seek two additional days to file the ESI Preservation Protocols—up to and
including September 10, 2021. The parties have recently met and conferred to address outstanding
issues and have exchanged edits over the past several days. However, due to the Labor Day
holiday and the Jewish High Holidays, the parties have been unable to finalize the stipulation and
receive client sign off today, as originally anticipated. Two additional days will provide the Parties
with sufficient time to finalize the submission of the ESI Preservation Protocols.

       This request will not affect any other deadlines in this Case, and as noted above all parties
consent to this joint request.

       Thank you for your consideration.


                                                    Respectfully submitted,

                                                    s/Tiffany M. Cooke/

                                                    Tiffany M. Cooke

cc: counsel of record (via ECF)
                                                                                      Haynes and Boone, LLP
                                                                                   Attorneys and Counselors
                                                                                         30 Rockefeller Plaza
                                                                                                    26th Floor
                                                                                   New York, New York 10112
                                                                                             T (212) 659-7300
                                                                                             F (212) 918-8989
                                                                                    www.haynesboone.com
